     Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 1 of 10 Page ID #:216




                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

Darrell Hallett                                                           CASE NUMBER

                                                        PLAINTIFF(S)                           SACV18-01491 DOC (JDEx)
                                  v.
St Liberty LLC, et al
                                                                                          NOTICE OF CLERICAL ERROR
                                                       DEFENDANT(S)


You are hereby notified that due to a clerical error          documents associated with the filing of the new action
    the following scanned document             docket entry have/has been corrected as indicated below.
Title of scanned document:        Opposition to Defendants' Motion to Dismiss
Filed date:                  11/7/2018                 Document Number(s):                25
    Incorrect case number                                          was assigned to this           action      document
    Case number has been corrected. The correct case number is
    Incorrect judge's initials were indicated on this         action        document . The correct judge's initials are:
    Incorrect magistrate judge's initials were indicated on this                 action        document . The correct magistrate judge's
     initials are:                                 .
    Case has been reassigned from             Judge       Magistrate Judge                                                             to
         Judge       Magistrate Judge                                                . The initials of the new judge(s) are:
    Case was assigned to          Western         Southern      Eastern division. Pursuant to General Order 16-05, the case
     has been reassigned to the         Western         Southern         Eastern division. The former case number
                                          has been reassigned to new case number                                               .
    Case title is corrected from                                                           to
    Document has been re-numbered as document number
    Incorrect        Filed Date        Date of Document       Date ENTERED on CM/ECF was stamped on the document.
     The correct date is                                             .
    Document is missing page number(s):
    To ensure proper routing of documents, all documents filed with the court must reflect the following case number
     and judge's initials:
    Other:     The attachment is missing page 4. The corrected version with all pages is attached to this Notice.




                                                                           CLERK, U.S. DISTRICT COURT

Date:                11/7/2018                                             By:     Lori Wagers
                                                                                 Deputy Clerk


G-11 (07/18)                                            NOTICE OF CLERICAL ERROR
Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 2 of 10 Page ID #:217
                                                                               FILED

     I DARRELL HALLETT
  1 1,1024 Bayside Drive, #114                                         ~~~~ ~Q~ -~ a~1 I I ~ 2~
  2 Newport Beach, CA 92660                                                         FC-=p 1 r~+Q~"  p

    (949)933-1132                                                      ~~ERV~ U.S. ~~Jsr.i Ri~T
                                                                                            ~~]~ cau~
  3
                                                                         c~~it~,~~ ~~7'

                                                                                ~}51~135 1~`YiY

       In Pro Per
  4
  5
                                    UNITED STATES DISTRICT COURT
  6
                                  CENTRAL DISTRICT OF CALIFORNIA
  7
  8
  9   DARRELL HALLETT                                 ) Case No. 8:18-cv-01491-DOC-JDEx
 10               Plaintiff,                          )
                                                        PLAINTIFF'S OPPOSITION TO
 11         v.                                        ) DEFENDANTS' MOTION TO
                                                        DISMISS
 12
      ST LIBERTY, LLC; and G. ROBERT                  )
 13                                                     Date: November 13, 2018
      TONEY; and ALAN SWIMMER                         ~
                                                        Time: 4:00 p.m.
 14                                                     Place: Courtroom 9D
                  Defendants.                         ~
 15
 16
 17
           Plaintiff DARRELL HALLETT submits the following Opposition to Defendants, ST
 18
        LIBERTY, LLC, G. ROBERT TONEY, and ALAN SWIMMER'S Motion To Dismiss
 19
        Plaintiffs Amended Complaint for Damages.
 20                                             INTRODUCTION
 21        Plaintiff DARRELL HALLETT seeks recovery of damages resulting from, and
 22     relating to Defendants' Fraudulent Misrepresentation, Breach of Contract, Breach of

 23     Good Faith and Fair Dealing, and Intentional Infliction of Emotional Distress, and
        demands Specific Performance of the Contract dated on or about March 27, 2018
 24
        which states Plaintiff may refinance the existing boat loan by April 23, 2018, any
 25
        recovery action would be suspended, and the Arrest Action would be dismissed.
 26     Defendants, in bad faith, repossessed the boat on April 21, 2018,(just 2 days prior)
 27     which was Plaintiff and his children's, Brinley and Greyson's, home. The boat surveyor
 28
                               Plaintiff's Opposition to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 3 of 10 Page ID #:218


         was denied access to conduct the bank appraisal for the refinance, as Defendants
  1
         knew they would make more profit by repossessing the boat, charging inflated
  2
         repossession and legal fees, and auctioning it off, rather than allowing Plaintiff to
  3      refinance it and pay it off early as agreed.
  4         Defendants are predatory lenders. They charge exorbitant interest rates(19.84%)
  5     to borrowers that own boats, airplanes and RVs, knowing most do not have the ability-

  6     to-pay, and repossess the items upon default. Defendants charge inflated repossessior
        and legal fees as part of their fraud and bad business practices. Defendant's not only
  7
        own the finance company, but they also own the repossession company, and the
  8
        auction company that sells the property, which due to the fraud, is a conflict of interest.
  9
            Hallett Company, LLC (Darrell Hallett as Manager) is the responsible party for the
 10      boat loan dated July 25, 2016 in the amount of $78,000 held by ST Liberty, LLC.
 11     However, on or about March 27, 2018 Defendants agreed that Plaintiff, an individual,
 12      may refinance the existing loan with Essex Credit. This contract was in the name of
        Plaintiff, and the Essex Credit approval letter that was supplied to Defendants was in
 13
        the name of Plaintiff. Plaintiff was going to be the new owner of record.
 14
            From the day the boat was reposessed, Defendant's were appointed substitute
 15
        custodians therefore no U.S. Marshall storage fees apply or accrued. The current
 16     NADA book value for the boat is $180,995 (Exibit 1) therefore Defendant's Motion for
 17     Inter~ocutury Sale is unnecessary since there is sufFcient equity in the boat to protect
 18     Defendants' interests.
                                                    FOCTS
 19
            Defendant, ST Liberty, LLC is a lending institution organized and existing under the
 20
        laws of Florida. G. Robert Toney, and Alan Swimmer, residents of Florida, are the
 21
        members of ST Liberty, LLC. Plaintiff Darrell Hallett is a resident of The County of
 22     Orange County, California, and the Manager of Hallett Company, LLC, the owner of tl
 23     boat "BRINLEY GREYSON", Official No. 1229074, Hull No. FGQ8E111 H708, a 2008
 24     38' Fountain Express Cruiser, with its home port designated as Newport Beach,

 25     California.
            Hallett Company, LLC took a loan with Defendants on July 25, 2016 for $78,000 at
 26
        19.84% for 60 months. The loan offered a "pre-pay" option which Hallett Company, LL
 27
 28
                             Plaintiff's Opposition to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 4 of 10 Page ID #:219


         chose to exercise. Defendant's were aware the boat was Plaintiff's and his children's
  1
         home, at the time the loan was taken. The marina lease was alive-aboard which the
  2
         Defendant's requested prior to funding the loan.
  3         Defendant's agreed that Plaintiff could refinance the loan in his name personally
  4      with Essex Credit. Defendants were provided with the bank approval letter, had direct
  5     communications with the Essex Credit relaying the pay-off amount and wiring

  6      instructions, and agreed they would suspend the repossession while the new loan
        closes and dismiss their Arrest Action once it does. Defendants breached this
  7
        agreement.
  8
            Plaintiff filed a lawsuit in California Superior Court which Defendants removed to
  9
         United States District Court, Central district of California as a related case.
 10                                              OR[~IIMFNT

 11         Defendants contend that 1) Plaintiff is not a real party in interest in this action since
 12     the original loan was in the name of Hallett Company, LLC, Darrell Hallett as Manager.
        However, the contract that Plaintiff and Defendants agreed to on or about March 27,
 13
        2018 was in the name of Plaintiff as an individual. Therefore, Plaintiff is a real party in
 14
        interest in this action.
 15
            Defendants contend that 2) Plaintiff's allegations are entirely without merit.
 16     However, as a result of Defendants actions, Plaintiff and his children have sufferred
 17     damages, therefore Plaintiff's allegations do have merit.
 18         Defendants contend that 3) Plaintiff failed to properly allege with the requisite

 19     factual specificity any fraud allegations. However, Plaintiff's complaint specifically
        states that when Defendant's made representations to Plaintiff regarding the pre-
 20
        payment terms of the loan, and the refinancing of the boat, they intentionally, knowir
 21
        and fraudulently misrepresented and concealed the true facts from Plaintiff. These f~
 22     include their plans to repossess the boat and charge inflated repossession and legal
 23     fees no matter if Plaintiff wanted to pre-pay the loan early.
 24         Defendants contend that 4)they have not breached any contract. Based on the

 25     above facts, Defendants are in breach of the contract dated July 25, 2016 stating
        Plaintiff could pre-pay the loan, and contract dated on or about March 27, 2018 stating
 26
        Plaintiff could refinance the loan and pay it off by April 23, 2018. Defendants breached
 27
 28
                             Plaintiff's Opposition to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 5 of 10 Page ID #:220


         these contracts by repossessing the boat on April 21, 2018 at the same moment the
  1
         survey/appraisal was being conducted for the bank.
  2
            Defendants contend that 5)there has been no breach of the covenant of good faith
  3      and fair dealing. However, Defendants breached the covenant of good faith and fair
  4      dealing by repossessing the boat 2 days prior to the agreed pay-off date.
  5         Defendants contend that 6) Plaintiff's Intentional Infliction of Emotional Distress
  6      claim fails since he is not a party in interest. However, the agreement Defendant's
         breached relating to the boat is in Plaintiff's name individually, therefore Plaintiff is a
  7
         party of interest. Defendants had numerous communications with Plaintiff, through
  8
        emails, text messages, and phone calls that were clearly malicious in nature,
  9
        fraudulently, and oppressively, with the wrongful intention of injuring Plaintiff, and acted
 10     with an improper and evil motive amounting to malice and in conscious disregard of
 11     Plaintiffs rights. For example Defendants sent a text message to Plaintiff immediately
 12     after they repossessed Plaintiff's boat which was his and his children's home, saying
        "Have a Great Day!". Also, another text stating "Looks like you're going to have to
 13
        lawyer up buddy. In both cases!" This conduct was intended to cause severe emotional
 14
        distress to Plaintiff and his children, without compunction, and was done in reckless
 15
        disregard of the probability of causing severe emotional distress. As a result, Plaintiff
 16     and his children have lost their home and suffered severe and continuous, emotional
 17     distress, and physical and mental pain and anguish.                                            ~,
 18         Defendants contend that 7)their conduct in seeking to foreclose its mortgage was

 19     not outrageous. However, Defendant's have been actively seeking to foreclose on the
        mortgage from day one, with continuous attempts to repossess the vessel by the
 20
        repossession company Defendants own, with the intention of profiting off inflated
 21
        repossession and legal fees and the sale of the vessel at auction which they operate as
 22     another business. Plaintiff has reluctantly paid Defendants over $6,000 in these inflated
 23     reposession fees so that he would not lose his home.
 24         Defendants contend that 8) Plaintiff missed his deadline to file affirmative claims in

 25     the Arrest Action and he should not be allowed to avoid his mistake by pursuing this
        separate action. However, this action, although related to the Arrest Action is a
 26
        separate action as Plaintiff is suing Defendants as an individual, and not on behalf of
 27
 28
                             Plaintiffs Opposition to Defendants' Motion to Dismiss
Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 6 of 10 Page ID #:221


         Hallett Company, LLC as the Manager.
   1
                                             CONCLUSION
  2
         Based on the above, Plaintiff submits the Defendants Motion to Dismiss should be
  3      denied.
  4
  5      Dated: November 7, 2018                          Respectfully Submitted,

  6


                                                              DARRELL HALLETT
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                - ~-
                           PlaintifPs Opposition to Defendants' Motion to Dismiss
2008 Fountain Powerboats 38 F.XPRFSS CRUISER Standard Equi...   https://www.nadaguides.com/Boats/2008/Fountain-Powerboats/38-...
            Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 7 of 10 Page ID #:222
                       NADAguides Value Report 11/6/2018                                                 ~~~~~1~/

         2008 Fountain Powerboats 38 EXPRESS CRUISER
         Values
                                                                               Suggested             Low       Average
                                                                                List Price         Retail         Retail

         Base Price                                                              $358,751       $137,650      $156,000

         Options (Change)

          Bimini Top                                                                                $210           $240

          Bridge Enclosure                                                                        $1,985         $2,255

         Cockpit Cover                                                                              $235           $265

         Battery Charger -Triple 10 amp                                                             $180          $205

         Depth Sounder                                                                               $115          $130

         Fish Finder -Max Depth 1000'(Color screen under 5")                                       $290           $330

         Fish Finder w/GPS -Max Depth 3000'(Color screen over 5")                                  $1,155        $1,315

         Radar / 48 Mile LCD w/Cartography                                                        $1,540         $1,750

         Radar Arch                                                                                 $615          $700

         Radio / 25 Watt VHF -Fixed Mount                                                          $200           $230

         DVD Player                                                                                 $225          $255

         Flat Panel T.V. 20" - 29"                                                                 $260           $295

         Microwave Oven                                                                             $150           $170

         Range -Electric                                                                           $460           $520

         Refrigerator - AC/DC - 6 cu. ft.                                                           $410          $465

         Water Heater - 6 Gallon                                                                    $160          $180

         Air Conditioning /Heating System - 16,000btu                                              $975           $1,110

         Anchor Pole (Automatic)                                                                   $865           $985

         Batteries -Dual w/Switch                                                                   $115           $130

         Dual-Prop -Twin                                                                         $2,770          $3,150

         Exhaust -Silent Choice                                                                    $910         $1,035

         External Steering -Twin Hydraulic                                                        $1,755        $1,995


1 of 2                                                                                                        11/6/18,8:45 PM
 2008 Fountain Powerboats 38 EXPRESS CRUISER Standard Equi...                                          https://www.nadaguides.com/Boats/2008/Fountain-Powerboats/38-
               Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 8 of 10 Page ID #:223
           Fire Ext. 100 - 200 cu. ft.                                                                                                                    $185                 $210

           Flooring -Snap In/Out Carpet                                                                                                                   $180                $205

           Fresh Water Cooling System                                                                                                                    $485                 $550

           Fuel Injection                                                                                                                                 $520                $590

           Generator / 5 KW -Gas                                                                                                                       $2,215               $2,515

           Propeller /Stainless Steel(4-Blade)                                                                                                           $350                 $395

           Swim Step w/Fold Down Ladder                                                                                                                  $200                 $225

           Trim Tabs /Hydraulic                                                                                                                          $400                 $455

           Vacuum Flush Head - w/Holding Tank &Pump Out                                                                                                $1,080               $1,220

           Windlass -Boats 31' - 45'                                                                                                                      $810           $920
                                                                                                                                                                        ~~
         Total Price                                                                                                           $358,751            $159,655 C$1


         ~,/ Don't make a $156,000 mistake.
         ¢et a Boat History Report before you buv!



         Value Type Definitions
         Suggested List - We have included manufacturer's suggested retail pricing(MSRP)to assist in the financing, insuring and appraising of vessels. The
         MSRP is the manufacturer's and/or distributor's highest suggested retail price in the U.S.A. when the unit was new. The MSRP is furnished by the
         manufacturer and/or distributor and are assumed to be correct Unless indicated, the MSRP does not include destination charges, dealer set-up,
         state or local taues, license tags or insurance.

         Low Retail Value — A low retail valued boat will show excessive wear and tear either cosmetically and/or mechanically. This boat may or may not be
         in running order. The buyer can expect to invest in cosmetic and/or mechanical work. Low retail vessels usually are not found on a dealer's Lot. Low
         Retail is not atrade-in value.

         Average Retail Value — An average retail valued boat should be in good condition with no visible damage or defects. This boat will show moderate
         wear and tear and will be in sound running condition. The buyer may need to invest in either minor cosmetic or mechanical work.

         Note: Vehicles/vessels in exceptional condition can be worth a significantly higher value than the Average Retail Price shown.



         ~ 2018 J.D. Power. All rights reserved. ~ A registered trademark of the National Automobile Dealers Association, under license to J.D. Power. ~ Copyright 2018 Consumer
         Research Solutions. ALL Rights Reserved.




2 of 2                                                                                                                                                                  11/6/18,8:45 PM
Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 9 of 10 Page ID #:224




  1
      ~~{
        ~                                 ~   -    (Fu1l Name)
 2
       //`~7~~~~~'e ~"~~~(Address Line 1)
       b~«
 3
      ~ ~l 7/~..i 0~~~~~        ll/ LT .~~ ~~"(Address Line 2)
 4
         ~1~~'~3~ '~~~j
                      Z                            (Phone Number)

 5
      ~
      ~%i~}~~                             in Pro Per
 6    (indicate Plaintiff or Defendant)


 7
 S
                                       iTNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
 10

 11
                                                                   ~ Case No.: A~ ~`/~- C~ - ~/y~!- ~~~c'—
 I2
                                                                                              ~p~x
 13                         Plaintiff,
                                                                   ~ PROOF OF SERVICE BY MAIL
14                vs.

15

16

7~
IS

I9
                            Defendant(s).
20

21

22
            I,                                         ~ ~        ,declare as follows:
23                            (name of etson serving documents)

24
                  My address is ~Jl~~
                                    ~,~-~2~ ~~v'~,
25
        ~~,U                -y— ~~'o ~~~g._ ~Z~~~„~                                  ,which is located in the
26
      county where the mailing described below took place.                                                      ~I
27

zs

                                                                    1
      Pro Se Clinic Forth                                    ProofofService
Case 8:18-cv-01491-DOC-JDE Document 27 Filed 11/07/18 Page 10 of 10 Page ID #:225




  1
                 On         Z     ~                   ,I served the documents)described as:
                           (d to of mailing)
  2


  3
                                               (list the names ofthe doc menu you are mailing)
  4
  5
  6
  7
  8
  9
 10
 11
 12   on all interested parties in this action by placing a true and correct copy thereof in

 13   a sealed envelope, with first-class postage prepaid thereon, and deposited said
 14   envelope in the United States mail at or in /~~~T - o                                               K~~
                                                                                ~(city and state of mailing)

 15   addressed to:
        f~~-~+'j~ CE'~/~"C- G''                        (name?                                                   (name)
 16
     C~~C{~~~'rV ~ C~~                         T address)                                                       (address)
 17 (
      ~~(9%          ill~~~()j~.~,~L'% (address)                                                                (address)
 18
      ~~,~i~.~c~(r1.~~6 ~6`~ (address)                                                                          (address)
 19
 ZO
                I declare under penalty of perjury that the foregoing is true and correct.
 21

 22 ', Executed on~7 lc~                                       at ~p~~f~-~~~-~ r ~.~ -
                                     (date)                                          (city and sta ofsigninp~
 23
 24                                                            (S~~)
 25
                                                                                 ~P . ~~         1i~
                                                               (print name)
 26
 27
28


                                                                    2
      Pro Se Clinic Form                                    Pt~oof ofService
